Citation Nr: 0705483	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  98-03 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for joint pain, claimed 
as a manifestation of an undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue, 
claimed as a manifestation of an undiagnosed illness.

3.  Entitlement to service connection for sleeplessness, 
claimed as a manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The veteran had active military service from February 1979 to 
February 1983, from August 1989 to March 1992, and from 
September 1993 to February 1996.  He served in the Southwest 
Asia theater of operations during the Persian Gulf War, from 
September 1990 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In an April 2000 decision, the Board denied the veteran's 
claims of entitlement to service connection for joint pain, 
chronic fatigue, and sleeplessness, claimed as manifestations 
of undiagnosed illness, on the basis that the claims were not 
well grounded.  The appellant appealed the Board's decision 
to the U. S. Court of Appeals for Veterans Claims (Court).  A 
Joint Motion for Remand was filed by the VA General Counsel 
and the appellant's attorney.  By Order dated in December 
2000, the Court granted the Joint Motion, vacated the Board's 
decision, and remanded the matter to the Board.  

In an August 2001 decision, the Board again denied the 
veteran's claims of entitlement to service connection for 
joint pain, chronic fatigue, and sleeplessness, claimed as 
manifestations of undiagnosed illness.  The veteran again 
appealed the Board's decision to the Court.  Another Joint 
Motion for Remand was filed by the VA General Counsel and the 
appellant's attorney.  In August 2002 the Court issued an 
order which granted the Joint Motion for Remand, vacated the 
Board's decision, and remanded the matter to the Board. 

In November 2003, the Board remanded the veteran's claims for 
further evidentiary development.  In a June 2005 decision, 
the Board again denied the appellant's claims.  The appellant 
again appealed the Board's decision to the CAVC.  Another 
Joint Motion for Remand was filed by the VA General Counsel 
and the appellant's attorney.  In June 2006 the Court issued 
an Order granting the Joint Motion, vacating the Board's 
decision, and remanding the matter to the Board.



FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  The competent and probative evidence of record is against 
a finding that the veteran has an undiagnosed illness 
manifested by joint pain.  

3.  Some of the veteran's complaints of joint pain have been 
linked to diagnosed disorders.  His right elbow pain has been 
variously associated with bursitis or an olecranon spur; he 
also has mild degenerative disc disease of the lumbosacral 
spine and mild degenerative joint disease of the hips with 
sclerosis at the right sacroiliac.  None of these disorders 
has been shown to be associated with the veteran's service.

4.  The competent and probative evidence of record does not 
show that the veteran has an undiagnosed illness manifested 
by chronic fatigue.

5.  The objective and probative medical evidence demonstrates 
that the veteran's complaints of chronic fatigue have been 
variously attributed to diagnosed disorders, depression and 
generalized anxiety disorder, which have not been 
etiologically linked to the veteran's service.

6.  The competent and probative evidence of record is against 
a finding that the veteran has an undiagnosed illness 
manifested by sleeplessness.

7.  The objective and probative medical evidence demonstrates 
that the veteran's complaints of sleeplessness have been 
variously attributed to diagnosed disorders, depression, and 
generalized anxiety disorder, which have not been 
etiologically linked to the veteran's service.



CONCLUSIONS OF LAW

1.  An undiagnosed illness manifested by joint pain was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1117, 5100-5103A, 5106-7 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.317 (2006).

2.  An undiagnosed illness manifested by chronic fatigue was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1117, 5100-5103A, 5106-7 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.317 (2006).

3.  An undiagnosed illness manifested by sleeplessness was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1117, 5100-5103A, 5106-7 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, the Board finds that the VCAA notice 
requirements have been satisfied with respect to the 
veteran's claims, as the veteran was sent a notice letter in 
July 2004 in which he was informed of VA's duty to assist him 
in substantiating his claims, and the effect of this duty 
upon his claim.  

As noted above, the Court has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini, supra.  If, however, VCAA notice is 
provided after the initial decision, such a timing error can 
be cured by subsequent readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, No. 02-1077 (Vet. App. Dec. 21, 2006).  
In this case, the veteran's appeal has been pending since 
1997, and several SSOCs have been issued advising the veteran 
of the VCAA notice requirements and allowing him ample time 
to submit more evidence as to his claims.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied, because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

The Board concludes that these notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
by the notice and assistance provided by the RO.  In 
addition, it appears that all pertinent obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  
Additionally, the record reflects that the veteran underwent 
several VA examinations, to determine the etiology of his 
claimed symptoms.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims for service connection are herein 
denied, no disability ratings or effective dates will be 
assigned.  

II. Factual Background

A review of the claims file reflects that, during the 
veteran's first period of active service, there were no 
complaints of, or treatment for, joint pain, chronic fatigue, 
or sleeplessness.  Medical records reflect that in April 1980 
he dislocated his left shoulder in a motorcycle accident 
while on active duty.  In January 1981, the veteran was 
treated for a swollen right second digit, the result of his 
index finger being caught between a bench and a wall.

In March 1983, following the veteran's release from the his 
first period of active service, the RO granted service 
connection for the residuals of an acromioclavicular (AC) 
separation of his left shoulder.

Service records from the veteran's second period of active 
service show that he served in Southwest Asia during 
Operation Desert Shield/Desert Storm.  Service medical 
records from that period show no complaints or findings of 
joint pain, chronic fatigue, or sleeplessness.  In March 
1992, the veteran underwent a separation medical examination.  
In the Report of Medical History completed at that time, he 
reported that he was in good health and that he did not 
suffer from swollen or painful joints, or have trouble 
sleeping.  In the Report of Medical Examination, there were 
no complaints or findings of joint pain, chronic fatigue, or 
sleeplessness.

Following the veteran's separation from his second period of 
active service, in April 1992, he filed a claim for service 
connection for an eye disorder.  In September 1992, he 
underwent a VA general medical examination.  His 
musculoskeletal system was normal and there were no 
complaints of joint pain, chronic fatigue, or sleeplessness.  
The diagnoses were pigmentary glaucoma and mild pulmonary 
emphysema.

In June 1993, the veteran underwent a medical examination for 
purposes of enlisting in the West Virginia Air National 
Guard.  Service medical records reflect that, in a Report of 
Medical History completed at that time, the appellant 
reported that he was in good health and that he did not 
suffer from swollen or painful joints, or have trouble 
sleeping.  In a Report of Medical examination, on clinical 
evaluation, there were no complaints or findings of joint 
pain, chronic fatigue, or sleeplessness.

In August 1994, while on active duty with the Air National 
Guard, the appellant underwent a Persian Gulf Registry 
Examination.  In a Report of Medical History completed at 
that time, he complained of swollen and painful joints, as 
well as frequent trouble sleeping more than a few hours.  In 
particular, he complained of right elbow pain, and that the 
"pinkies" of his right and left hands were sometimes numb.  
He also reported that he frequently awakened at night and 
could not get back to sleep.  The appellant indicated that he 
suffered from gastrointestinal problems (chronic diarrhea), 
but that he did not suffer from chronic malaise.  The final 
diagnoses were pigmentary glaucoma, irritable bowel syndrome, 
and non-specific skin eruption.

In March 1996, following his separation from active duty with 
the Air National Guard, the appellant submitted a Veteran's 
Application for Compensation or Pension (VA Form 21-526) to 
the RO, in which he filed claims for service connection, to 
include aching joints, chronic fatigue, and sleeplessness, 
which he asserted were residuals of his Persian Gulf service.

VA medical records, dated from March 1996 to May 1997, 
reflect the appellant's treatment for a skin disorder and his 
complaints of chronic diarrhea, right elbow pain, and chronic 
fatigue.

In an April 1996 signed statement, N.C. R., M.D., noted that 
the veteran was diagnosed with bursitis of the right elbow in 
February 1993, for which a Celestone injection was 
administered.

In May 1996, the appellant underwent a VA general medical 
examination. The examiner noted that the veteran had 
separated both shoulders in service and continued to suffer 
from shoulder pain. He was reported to have developed pain in 
his right elbow in 1989, as a result of doing pushups during 
basic training. He currently complained of a painful left 
shoulder with limited range of motion, and a painful right 
elbow with burning pain over the lateral aspect proximal to 
the radial humeral joint. The appellant stated that he slept 
well but, since being in the Persian Gulf operations, he 
awakened every 30 or 45 minutes before falling back to sleep. 
He reported suffering from chronic fatigue, said that he 
yawned frequently, and had "air hunger."

On clinical evaluation, the VA examination report reflects 
pain upon motion in the appellant's shoulders; there was 
limitation of motion of the elbows, bilaterally; his wrists, 
hands, feet, and lower extremities had normal ranges of 
motion; and handgrip was 5/5 (essentially normal), 
bilaterally.  Diagnoses included bilateral acromioclavicular 
separation, post reduction, as well as chronic fatigue 
syndrome.

In June 1996, the appellant submitted a Statement in Support 
of Claim (VA 21-4138) to the RO, in which he reported that he 
was discharged from active duty in February 1996, and that he 
continued to experience problems with sleeplessness, aching 
joints, and chronic fatigue that required him to rest 
frequently when doing any kind of work.  He also submitted 
signed statements from his wife and mother. They reported 
that the appellant suffered from pain in his right elbow, 
which caused him to drop items.  It was further noted that he 
suffered from chronic fatigue, and had to rest frequently to 
complete any work.  They also said that prior to 1991 the 
appellant had had a great deal of energy and could work all 
day.  He submitted additional service medical records, 
duplicative of those previously received, or that did not 
note treatment for aching joints, chronic fatigue, or 
sleeplessness.

In an October 1996 letter, the RO noted the veteran's claim 
for service connection based upon manifestations of 
undiagnosed illness, and advised him that he could submit 
both medical and non-medical evidence in support of his 
claim.

In November 1996, the appellant underwent VA medical 
examination.  According to the examination report, the 
appellant reported difficulties with soreness and stiffness 
in his right elbow and both shoulders.  He indicated that he 
received some medical treatment for his right elbow, in the 
form of cortisone injections that provided some relief.  He 
also reported a problem with chronic fatigue, although he had 
not lost any work related to the illness.  The appellant had 
difficulty with gaining a restful sleep, and said that he 
awakened frequently during the night.  Diagnostic testing did 
not reveal evidence of anemia, and his hematocrit was 
reported as 46.5 percent, while his hemoglobin was 16.1 
percent.

The VA examination report revealed that clinical evaluation 
of the veteran's musculoskeletal system showed a good range 
of motion in all joints, with some tenderness and stiffness 
on movement through the full range of motion of the shoulders 
and the right elbow.  Mental status evaluation revealed 
complaints of chronic anxiety, forgetfulness, inattention, 
and withdrawal from large crowded areas.  There was no 
history of behavioral problems or depression.  Diagnoses 
included chronic anxiety with a sleep disorder.

In December 1996, the appellant underwent a VA examination 
for mental disorders. He reported that, since his deployment 
to the Persian Gulf, he was bothered by frequent awakenings 
during which he would get up and either check on his children 
or get something to drink.  He stated that after he fell 
asleep each night, he slept for 45 to 60 minutes and then 
awakened.  He napped a fair amount during the day when he was 
unemployed.  The veteran also indicated that during these 
naps he did not awaken as much as during his nocturnal sleep.  
He said that the onset of his symptoms of insomnia began 
during the Persian Gulf War.  In addition, he reported that 
he suffered from diminished concentration, difficulty with 
insomnia, bouts of anxiety, and problems with what he 
characterized as fatigue.  He stated that he still played 
basketball on a regular weekly basis, although not as 
intensely as in the past.  The VA examiner noted that the 
appellant appeared to have a myriad of somatic complaints 
that amounted to a significant level of anxiety.  Diagnoses 
included a generalized anxiety disorder, and somatization 
disorder with gastrointestinal upset as the most prominent.

A VA consultation report, dated in April 1997, reflects that 
the veteran suffered from post-traumatic stress disorder 
(PTSD) with anxiety and somatization disorder.

In June 1997, the appellant filed a notice of disagreement 
with the RO's March 1997 rating decision, and reported that 
he had suffered from chronic fatigue since active service, 
but did not obtain treatment in service because he did not 
want to be labeled as a complainer. He noted that he 
continued to suffer from fatigue but pushed himself to keep 
going during the day. The veteran indicated that he had to 
rest every chance he could during the day and that, by the 
end of the day, he was completely fatigued. He noted that he 
continued to have problems with his right elbow, and suffered 
from joint pain.

During his June 1998 personal hearing at the RO, the veteran 
testified that he had served in Desert Storm in Southwest 
Asia, and spent time at the front line. He reported that he 
began to suffer from joint pain, fatigue, and insomnia during 
his Persian Gulf War service. With respect to joint pain, he 
said that he suffered from pain in his left shoulder, right 
elbow, as well as in his left hip/low back, and ankles. The 
pain in his left hip/low back and ankles was described as an 
intermittent dull ache, and his joints felt tight. In 
addition, the appellant testified that that he complained of 
his fatigue to other soldiers, but was told that everybody 
was tired. He stated that after his separation from his 
second period of active duty he did not seek medical 
treatment for his joint pain, fatigue, and sleeplessness 
because he did not have medical insurance and could not 
afford to see a doctor.

VA medical records, dated from April 1999 to April 2004, 
indicate that in April 1999 the veteran still had periods of 
chronic fatigue and diarrhea.  When seen in June 1999, he 
reported chronic fatigue, and right elbow and left shoulder 
pain.  He said he had short-term memory loss that caused him 
much stress.  He had a painful left shoulder upon motion, and 
minimal restriction was reported.  Left hip pain with 
rotation was noted to appear arthritic.

An April 2001 VA mental hygiene clinic record includes a 
diagnosis of severe major depression without psychosis for 
which medication was prescribed. In June 2001, the veteran 
reported having more energy and less depression.

According to a March 2002 VA mental hygiene medical record, 
the veteran complained of decreased energy level and wanting 
to sleep more. The assessment was depressive disorder, not 
otherwise specified, and his prescribed medication was 
continued. When seen in December 2002, the veteran said he 
was doing better with medication and felt a little more 
energetic than before. In June 2003, he reported feeling much 
better than before, slept well, worked full time, and enjoyed 
the outdoors.

Pursuant to the Board's November 2003 remand, the veteran 
underwent further VA medical examinations.

In May 2004, the veteran underwent a VA psychological 
examination.  According to the examination report, the VA 
psychologist reviewed the veteran's medical records.  It was 
noted that the purpose of the examination was to determine if 
a clinically definitive diagnosis could be ascribed to the 
veteran's claimed disorder consisting of joint pain, chronic 
fatigue and sleeplessness, and whether the etiology of the 
conditions could be determined.  The examiner observed that 
the veteran's overall appearance was neat, with normal 
posture and he ambulated without difficulty.  He complained 
of not having drive and energy in his life, and said he was 
unable to do what he needed to do.  While participating in 
Operation Desert Storm, he had developed skin problems, joint 
pain, numbness in his hands and feet, chronic diarrhea, 
anxiety without panic attacks, sleep disturbance (noting that 
his sleep during the day was solid, but at night he was 
anxious), fatigue, depression, and irritability.

On mental status examination, it was noted that the veteran 
was alert and oriented, with grossly intact communication and 
no signs of thought disorder.  Upon review of clinical 
findings and records, the Axis I diagnosis was generalized 
anxiety disorder.  The VA clinical psychologist opined that 
the veteran experienced a mild level of anxiety but there 
were no indications suggesting with any certainty that this 
was a result of military service.  The psychologist said that 
although the veteran reported having chronic fatigue 
syndrome, its etiology might be better explained by his 
anxiety disorder.  In the VA clinical psychologist's opinion, 
"the [veteran's] chronic fatigue and sleep disturbance is 
most likely caused by or is the result of a general anxiety 
disorder."

In June 2004, the veteran underwent a VA examination for 
chronic fatigue. According to the examination report, the VA 
examiner reviewed the veteran's medical records.  It was 
noted that the veteran had undergone a VA general medical 
examination in May 2003 regarding his joint pain, chronic 
fatigue syndrome, and chronic diarrhea (this examination 
report is not currently associated with the claims files).  
The veteran said his condition was progressively worsening 
regarding his sleep disturbance, chronic left shoulder pain, 
and chronic right elbow pain.  The veteran said his chronic 
fatigue syndrome and diarrhea started after he returned from 
the Gulf War.  He described having constant fatigue and 
lacked energy.  His sleep was quite disturbed, and he usually 
slept approximately 45 minutes at a time, and was unable to 
get a good night's sleep.  He reported progressive worsening 
of left shoulder pain and had chronic right elbow, lower 
back, and hip pain that started in approximately 1990 or 1991 
while he was in the Persian Gulf.  He denied any injury or 
trauma, and said the pain was progressively worsening in 
these joints, particularly the right elbow and lower back.  
The hip and lower back pain was intermittent.  He took over-
the-counter medication to alleviate pain.  He also described 
sleep disturbance since returned from the Gulf War, 
associated with anxiety and panic attacks.  He never had a 
good night's sleep, and also occasionally experienced 
episodes of shaking with tremors.  He was currently working 
full time, answering phones and working on a computer.


On clinical evaluation, the veteran did not appear in acute 
distress.  Examination of the lower extremities showed no 
cyanosis or edema and neurological examination was 
unremarkable.  There was no motor deficit and no sensory 
loss.  Musculoskeletal examination was unremarkable.  There 
was good muscle tone and strength in both upper and lower 
extremities.  Examination of the joints, including the 
shoulders, hips, knees, ankles and elbows were all 
unremarkable with no evidence of swelling or edema, and no 
crepitus, pain or tenderness on palpation.  Range of motion 
of the lumbosacral spine, bilateral shoulders, bilateral 
elbows and the knees was all within normal limits without any 
deficit in the range of motion.  It was noted that he had 
undergone a previous orthopedic examination that included 
normal X-rays of the shoulders and ankles without evidence of 
acute fracture or dislocation or any soft tissue swelling.  
X-ray of the lumbosacral spine showed evidence of mild 
degenerative disc disease at the level of L5-S1 with some 
involvement of the facet joints; other good alignment was 
noted with no evidence of an acute fracture or subluxation.  
Bilateral elbow X-rays were unremarkable and essentially 
normal, aside from the right elbow that revealed an olecranon 
spur and a small bony fragment that appeared separated from 
the olecranon process and suggested multiple previous trauma.  
Bilateral hip X-rays showed evidence of mild degenerative 
joint disease of the hip with sclerosis at the right 
sacroiliac joint.

Further, in the diagnosis, the VA examiner noted the 
veteran's complaints of chronic fatigue, lack of energy and 
sleep disturbance, without any objective findings, and opined 
"[t]hese symptoms are most likely consistent with 
depression." A history of left shoulder dislocation was 
noted, and the VA examiner said that the veteran had a "good 
physical normal examination with good range of motion" and 
that "in regard to [the veteran's] physical examination, it 
was unremarkable."

In March 2005, the appellant again underwent VA examination.  
According to the examination report, the VA examiner reviewed 
the medical records, including the June 2004 examination 
report prepared by the same physician.  The examiner reviewed 
the veteran's chronological history and performed a physical 
examination that was reported as consistent with the March 
2004 examination (this examination report also does not 
appear to be in the claims files).  It was noted that the 
veteran had generalized fatigue and pain and experienced a 
left shoulder injury in service in approximately 1981.  The 
veteran currently complained of chronic left shoulder pain, 
and generalized joint aches and pain, including the elbows, 
hips, lower back, and ankles.  He denied any trauma to the 
joints, aside from the left shoulder.  He also complained of 
sleep disturbance since he returned from the Persian Gulf, 
and said these symptoms were associated with frequent panic 
attacks and anxiety.  The veteran further complained of 
chronic diarrhea for which he underwent diagnostic tests that 
revealed essentially unremarkable findings. It was noted that 
he worked full time answering phones and on a computer.

It was further noted that examination of the veteran's 
shoulders, hips, lumbosacral spine, and elbows was 
unremarkable.  There was no evidence of any swelling, edema, 
deformity, pain, or tenderness on palpation of any of the 
joints.  As to range of motion, it was noted that he had 
complete, full range of motion of both shoulders, the 
lumbosacral spine, and his hips and knees, without any 
limitation.  X-rays were described in the previous 
examination report, and were all unremarkable except for 
small bony fragments in the right elbow, suggestive of 
possible previous trauma, otherwise, the joint X-rays were 
unremarkable.  Diagnoses included chronic fatigue syndrome 
with lack of energy and sleep disturbance.

The VA report reflects that the VA examiner opined that the 
veteran's examination was basically unremarkable and that his 
"symptoms again are most likely related to depression and 
anxiety, and less likely to any abnormality." In the VA 
examiner's opinion, the veteran's symptoms were "very 
subjective, without any objective clinical abnormality" and 
his "symptoms are more consistent most likely with 
depression rather than a physical abnormality."  The VA 
physician said, "[a]ll studies and [examinations] performed 
were more or less unremarkable."  Aside from the veteran's 
history of left shoulder dislocation, his range of motion in 
his other joints was within normal limits.  It was stated 
that the service-connected shoulder, glaucoma, and dermatitis 
disabilities did not constitute any physical disability, and 
the veteran worked full time and did not use any prostheses.  
The VA examiner opined that the veteran might benefit from a 
psychiatric evaluation to elaborate further on his 
sleeplessness, anxiety, panic attacks, and possible 
depression.

III. Analysis

In order to grant service connection, on a direct basis, the 
evidence must establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The veteran in this case is a Persian Gulf War veteran, 
having served in the Southwest Asia Theater of operations 
during the Persian Gulf War between September 1990 and April 
1991.  38 U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d). 
Accordingly, the VA provisions pertaining to Persian Gulf 
veterans are applicable to this case.

For Persian Gulf veterans, service connection may be granted 
for objective indications of a chronic disability resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms, to include, but not limited to, 
fatigue; muscle or joint pain; neurologic signs or symptoms; 
neuropsychologic signs or symptoms; signs or symptoms 
involving the respiratory system; or sleep disturbances.  The 
chronic disability must have become manifest either during 
active military service in the Southwest Asia Theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011, and must 
not be attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(b).

For purposes of section 3.317, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following):  (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multi symptom illnesses that are defined by a cluster 
of signs or symptoms:  (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multi symptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. 
§ 3.317(a)(2)(i).

In addition, under section 3.317, the term "medically 
unexplained chronic multi symptom illness" means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multi symptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

For purposes of § 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.117, there is no requirement 
that there be competent evidence of a nexus between the 
claimed illness and service.  Gutierrez v. Principi, 19 Vet. 
App. 1 (2004).  Further, lay persons are competent to report 
objective signs of illness.  Id.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

VA is not generally authorized to grant service connection 
for symptoms alone, without an identified basis for those 
symptoms.  For example, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 
22, 31-32 (1998).  The notable exception to this rule is 38 
C.F.R. § 3.317, which permits, in some circumstances, service 
connection of signs or symptoms that are objective 
indications of chronic disability, even though such 
disability is due to undiagnosed illness.  

What is important is whether a symptom is a manifestation of 
a syndrome that (1) is a clinical diagnosis accepted by VA, 
and (2) is shown by the evidence to be the result of service.  
If so, service connection may be granted under 38 C.F.R. 
§ 3.303(d).  If not, service connection must be considered 
under 38 C.F.R. § 3.317.  In the latter case, service 
connection may not be granted if the symptom is a 
manifestation of a disability attributable to a "known 
clinical diagnosis."  Thus, if a symptom is a manifestation 
of chronic fatigue syndrome, service connection may not be 
granted under §section 3.317.  However, service connection 
may still be granted under section 3.303(d) if the Sanchez-
Benitez rule is not violated.

1.  Service Connection for Joint Pain

The veteran contends he has an undiagnosed illness manifested 
by joint pain, which is related to his service in Southwest 
Asia theater of operations during the Persian Gulf War.  In 
this case, his military records document that he served in 
Southwest Asia during the pertinent time period.  With regard 
to joint pain, the veteran's complaints of joint pain have 
been noted in correspondence and in treatment records, and 
have included his left shoulder, elbows, hips, low back, and 
ankles.  

With regard to complaints of left shoulder pain, the Board 
notes that service connection is in effect for a left 
shoulder disability.  With respect to the complaints of right 
elbow pain, low back pain, and hip pain, the Board notes that 
his right elbow pain has been variously associated with 
bursitis or an olecranon spur, and he has mild degenerative 
disc disease of the lumbosacral spine and mild degenerative 
joint disease of the hips with sclerosis at the right 
sacroiliac.  Thus, there is a recognized clinical diagnosis 
for at least some of the veteran's complaints of joint pain.  
Accordingly, these complaints of joint pain are not, by 
definition, a manifestation of undiagnosed illness.  
Therefore, to the extent that the claim is for undiagnosed 
illness, it is one as to which there is no legal entitlement, 
as service connection under 38 C.F.R. § 3.317 is available 
only for undiagnosed illnesses attributable to Southwest Asia 
service during the Persian Gulf War, i.e., those illnesses 
which "by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis."

With regard to right elbow joint pain, the Board notes that 
both the veteran's wife and his mother drafted statements 
dated in June 1996, in which they reported that the veteran 
had suffered from right elbow pain since his service in the 
Persian Gulf War.  In examining this lay evidence, the Board 
has considered the directives for dealing with Gulf War 
illness cases as set out in Gutierrez, supra.  However, the 
Board finds that Gutierrez, while instructive on handling 
Gulf War illness cases in general, is inapplicable to the 
current case, based on factual differences.  Unlike the 
veteran in Gutierrez who had symptoms, but no diagnosis, the 
veteran in this case has a diagnosed illness (bursitis or an 
olecranon spur) to account for his complaints of right elbow 
pain.  Thus, the veteran in the case at hand is not 
disqualified from presumptive service connection because the 
Board failed to give credence to his wife's and his mother's 
accounts of his right elbow symptomatology, as was the case 
in Gutierrez; rather, he is disqualified from the presumption 
because his complaints of right elbow pain have been 
attributed to a diagnosis.  

With regard to other joint pain (i.e., of the left elbow, 
knees, and ankles), not accounted for in the above 
paragraphs, the Board notes that, while there may be 
objective indications of chronic disability, as more fully 
explained below, such chronic disability was not manifested 
in service or to a degree of 10 percent as required by 
38 C.F.R. § 3.317.  

Service medical records show one complaint of low back pain 
in April 1995, and complaints associated with his service-
connected left shoulder disability, but are otherwise devoid 
of findings regarding joint pain.  Post-service medical 
records show that the veteran complained of joint pain on 
multiple occasions starting with his VA Persian Gulf War 
examination in August 1994.  However, on that VA examination 
and subsequent VA examinations, the examiners found no 
abnormal clinical or laboratory test findings or diagnoses 
referable to joint pain.  At his June 2004 and March 2005 VA 
examinations, the examiner reported essentially normal 
clinical and X-ray findings for the lumbosacral spine, 
bilateral shoulders, elbows, and knees, aside from an 
olecranon spur and small bony fragment of the right elbow, 
and mild degenerative disc disease of the lumbosacral spine.  
X-rays also showed mild degenerative joint disease of the hip 
with sclerosis at the right sacroiliac joint.  That VA 
physician reported that the veteran had a "good physical 
normal" examination with good range of motion.  In March 
2005, the VA examiner again reported a basically unremarkable 
examination and said that, aside from the veteran's history 
of left shoulder dislocation, his range of motion in his 
other joints was within normal limits.  Thus, because of the 
essentially normal VA clinical findings cited above, there is 
no basis for finding that the veteran's complaints of joint 
pain support the grant of a compensation rating of 10 
percent.  

Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the Rating 
Schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  See also 38 
C.F.R. § 4.71a, Diagnostic Codes 5206 (forearm flexion 
limited to 100 degrees warrants a 10 percent rating), 5215 
(wrist dorsiflexion less than 15 degrees warrants a 10 
percent rating), 5235-5243 (requiring limitation of motion of 
the thoracolumbar spine, or muscle spasm, guard or localized 
tenderness for a compensable evaluation), 5257 (requiring 
slight knee instability for a compensable evaluation), 5260-
5261 (requiring knee flexion limited to 45 degrees or knee 
extension limited to 10 degrees for a 10 percent evaluation), 
5271 (requiring moderate limitation of ankle motion to 
warrant a 10 percent evaluation).  The Board finds that the 
veteran does not have a disability manifested by joint pain 
resulting from an undiagnosed illness that was manifest to a 
compensable degree following his Persian Gulf War service.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Considering the veteran's claim for service connection for 
joint pain on a direct basis, the record reflects that no low 
back, right shoulder, or bilateral elbow, ankle, wrist, or 
knee disorder, was found in service or on separation from 
service.  While the competent evidence of record shows that 
the veteran currently has mild degenerative disc disease of 
the lumbosacral spine, mild degenerative joint disease of the 
hip with sclerosis at the right sacroiliac joint, and an 
olecranon spur and small bony fragment in the right elbow, no 
competent medical evidence has been submitted to show that 
these disabilities are related to service or any incident 
thereof.  Rather, the record reflects that his 
musculoskeletal system was normal on separation from service, 
and that the first post-service evidence of record of mild 
degenerative disc disease of the lumbosacral spine, mild 
degenerative joint disease of the sip with sclerosis at the 
right sacroiliac joint, and an olecranon spur and small bony 
fragment in the right elbow is from 2004, nearly eight years 
after the veteran's separation from service.  Likewise, the 
veteran has submitted no competent evidence to show, nor is 
there any competent medical evidence showing, that the 
veteran currently has a left elbow, right shoulder, or 
bilateral ankle, wrist, or knee disability that may be 
related to service.  Thus, there is no basis for granting 
service connection on a direct basis.

The objective and medical evidence therefore preponderates 
against the veteran's claim for service connection for joint 
pain, on a direct basis, and as a result of an undiagnosed 
illness.  While the Board is sympathetic to the veteran's 
sincere belief that his joint pain is related to his period 
of Gulf War service, and notes that he is competent to report 
symptoms he experienced in service, he is not qualified to 
render an opinion as to whether his current complaints of 
joint pain are related to service.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In summary, and for the 
reasons and bases set forth above, the Board finds the 
preponderance of the evidence is against the veteran's claim 
for service connection for undiagnosed illness manifested by 
joint pain, there is no reasonable doubt to be resolved, and 
the veteran's claim must be denied.  See Gilbert, supra.

2.  Service Connection for Chronic Fatigue and for 
Sleeplessness

The veteran also claims that he has undiagnosed illnesses 
manifested by chronic fatigue and by sleeplessness.  

The Board notes, however, that the claimed chronic fatigue 
and sleeplessness have been associated with other diagnosed 
disabilities, namely generalized anxiety disorder and 
depression, and, accordingly, there is no basis for his claim 
that chronic fatigue and sleeplessness were due to an 
undiagnosed illness occasioned by service in the Persian 
Gulf.  In this regard, the November and December 1996 and May 
and June 2004, and March 2005 VA medical examiners of record 
specifically associated the veteran's claimed chronic fatigue 
and sleeplessness with the diagnosed chronic or generalized 
anxiety disorder and depression.  Thus, the relevant medical 
evidence does not show that he currently has an undiagnosed 
illness, manifested in part by chronic fatigue and 
sleeplessness, that can be related to service under the 
provisions of 38 C.F.R. § 3.317.  As the veteran's claimed 
disorders have been diagnosed, the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 cannot be used to establish 
service connection.  See 38 C.F.R. § 3.317(a)(1)(ii).

The Board also notes that, in the March 2005 VA examination, 
the diagnosis included chronic fatigue syndrome with lack of 
energy and sleep disturbance.  Since the VA examiner 
attributed the veteran's symptoms (which included fatigue and 
sleeplessness) to anxiety and depression, chronic fatigue 
syndrome cannot be considered a "qualifying chronic 
disability" for purposes of VA compensation.  Although the 
veteran was found to have chronic fatigue syndrome, such 
symptoms such symptoms were essentially attributed to know 
diagnoses, and therefore, the veteran's does not have a 
medically unexplained chronic multisymptom illness, such that 
the presumptive service-connected provisions would be 
applicable.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

As above, in this type of case, where there is a diagnosis, 
the case must be decided on the basis of a direct-service 
connection claim.  Combee, supra.  In that regard, the Board 
notes that the service medical records are negative for any 
evidence of the chronic fatigue, sleeplessness, an anxiety 
disorder, or depression.  The evidence of record shows that 
the first objective medical reference to sleep difficulty was 
not until 1994 at the VA Persian Gulf Registry examination, 
and at the May 1996 VA examination, the veteran complained of 
chronic fatigue and the diagnoses included chronic fatigue 
syndrome.  However, as noted above, the November and December 
1996, May and June 2004, and March 2005 VA examiners 
associated these complaints with the diagnosed chronic or 
generalized anxiety disorder and depression that has not been 
shown to be related to active service.  In fact, in May 2004, 
the VA psychologist opined that there was no indication 
suggesting with any certainty that the veteran's anxiety was 
a result of military service.

As above, while the Board is sympathetic to the veteran's 
sincere belief that his chronic fatigue and sleeplessness are 
related to his period of Gulf War service, and notes that he 
is competent to report symptoms he experienced in-service; he 
is not qualified to render an opinion as to whether any 
current chronic fatigue and sleeplessness are related to 
service.  See Espiritu, supra.  The objective medical 
evidence, or lack thereof, is more probative in this case.

In making this determination, the Board has considered all 
the evidence of record, to specifically include the lay 
statements submitted by the veteran's wife and mother in June 
1996, in light of the Gutierrez case.  In those June 1996 lay 
statements, both the veteran's wife and mother discuss the 
veteran's problems with fatigue, and the veteran's wife 
discusses his sleep problems.  Again, the Board finds that 
Gutierrez is inapplicable to the current case based on 
factual differences.  Unlike the veteran in Gutierrez who had 
symptoms but no diagnosis, the veteran in this case has 
diagnosed illnesses (anxiety disorder and depression) to 
account for his complaints of fatigue and sleeplessness.  
Thus, even after considering the lay statements submitted by 
the veteran in light of Gutierrez, the outcome in this matter 
is still the same, due to the fact that the veteran's 
reported symptoms have been attributed to known diagnoses.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107; Gilbert, 
supra.  Based upon the evidence of record, service connection 
for chronic fatigue and for sleeplessness, on a direct basis 
and as a result of an undiagnosed illness, must be denied.  
In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the veteran's claim for service connection for undiagnosed 
illnesses manifested by fatigue and sleeplessness, there is 
no reasonable doubt to be resolved, and the veteran's claim 
must be denied.  See Gilbert, supra.  


ORDER

Service connection for an undiagnosed illness manifested by 
joint pain is denied.

Service connection for an undiagnosed illness manifested by 
chronic fatigue is denied.

Service connection for an undiagnosed illness manifested by 
sleeplessness is denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


